DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation of a sealing sleeve “arranged on a portion… of the inner drum” and “rotates relative to the inner drum” is confusing.  Sealing sleeve (24) appears to be disclosed as being integrally connected with a sealing connecting ring (25) and elastic connecting body (26) which are all stationary, whereas the inner drum is 
Similarly in claim 8, the recitation of the sealing sleeve installed “in a relatively rotatable manner” is unclear as the sealing sleeve appears to be part of the stationary elastic connecting body (26).  Clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,436,934 to STILWELL, JR in view of US 2009/0126418 to SHIN et al. (“SHIN”).
Regarding claims 1 and 8-9, STILWELL, JR (in Figs. 1-7 and associated text) discloses a drum washing machine (1), comprising a body (4A), a door (53), an inner drum (2) and a drain channel (70,71,56), 
wherein the inner drum is rotatably arranged in the body, and is configured to hold water during washing (see col. 3, ll. 30-53);
a delivery port (47) is provided on a front portion (10) of the inner drum for taking out and putting in clothes, and the door is installed on a front portion of the body corresponding to the delivery port of the inner drum for opening or closing the delivery port (see e.g. Figs. 1-3);
a sealing sleeve (50 or 47a) is arranged on a portion, corresponding of a periphery of the delivery port, of the inner drum and rotates relative to the inner drum, a sealing connecting piece (other of 50 or 47a) is arranged at a portion, corresponding to a periphery of the door, of the body (note that bearing 16 also forms a seal structure between the frame and the tub), and
the sealing connecting piece is sealed connected with the sealing sleeve and rotates relative to the inner drum (tub 2 rotates relative to stationary sealing connecting piece and sealing sleeve structure),
wherein an installation groove is provided at the periphery of the delivery port of the inner drum (note groove formed at inner drum flange 17 in Fig. 6),
the sealing sleeve is installed in the installation groove in a relatively rotatable manner and is sealed contact with the installation groove, and one end of the sealing connecting piece extends into the installation groove and is sealed connected with the sealing sleeve (note various combinations of bearing 16,16a,16b, inner portion 51 of flange 47a, and seal 50’ read on such configuration),
comprising a driving device (motor 5), wherein a bottom of the inner drum is in a transmission connection with the driving device via a central rotating shaft (see e.g. Figs. 2-3; note pulley 20 at the inner drum rear wall reads on a central rotating shaft for rotating the inner drum), and
an interior of the central rotating shaft is hollow (at chamber 28) for providing a water flow channel for feeding and/or discharging water (via rear drain 70,71).
STILWELL, JR discloses the claimed invention including a drain channel, but STILWELL, JR does not disclose one end of the drain channel extends into an interior of the sealing connecting piece and communicates with the inner drum, and the other end of the drain channel communicates with a drain valve as recited in claim 1.  However, it is known in the art to provide a front drain in a washing machine.  For instance, SHIN (in Figs. 1, 2, 4, and associated text) teaches an art-related washing machine having a sealing connecting piece (60) wherein one end (61 or 62) of the drain channel (63) extends into an interior of the sealing connecting piece and communicates with the inner drum, and the other end of the drain channel (63) communicates with a drain valve (70).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the washing machine of STIWELL, JR to include a front drain channel in a sealing sleeve and sealing connecting piece, such as that taught in SHIN, to yield the same and predictable results of providing draining function to the front of a washing machine drum.

Allowable Subject Matter
Claims 2-7 and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.

Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711